Title: From Thomas Jefferson to George Hammond, 31 March 1792
From: Jefferson, Thomas
To: Hammond, George


          
            Sir
            Philadelphia Mar. 31. 1792.
          
          I received yesterday your favor of the day before, and immediately laid it before the President of the U.S. and I have it in charge from him to express to you the perfect satisfaction which these assurances on the part of your court have given him that Bowles, who is the subject of them, is an unauthorised impostor. The promptitude of their disavowal of what their candour had forbidden him to credit, is a new proof of their friendly dispositions, and a fresh incitement to us to cherish corresponding sentiments. To these we are led both by interest and inclination, and I am authorised to assure you that no occasion will be omitted on our part of manifesting their sincerity.—I have the honor  to be with sentiments of the most perfect esteem & respect, Sir, Your most obedient & most humble servt.,
          
            Th: Jefferson
          
        